In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to give the petitioner certain medication to relieve pain suffered as a result of a stroke, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered November 21, 1984, which dismissed the proceeding.
*829Ordered that the judgment is affirmed, without costs or disbursements.
There is no evidence that prison officials have been deliberately indifferent to the petitioner’s medical needs (cf., People ex rel. Hall v LeFevre, 60 NY2d 579). It appears that he is receiving proper medical care. Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.